           Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 1 of 6




                                                    December 2, 2019
VIA ECF                                                      The parties’ request for a conference in connection with their
The Hon. Vernon S. Broderick                                 discovery dispute is GRANTED. The parties shall appear
United States District Judge                                 telephonically on December 6, 2019, at 11 a.m. Plaintiff shall
Thurgood Marshall                                            circulate a dial-in number and meeting code to Defendant’s
United States Court House                                    counsel and to the Court, at
40 Foley Square                                              BroderickNYSDChambers@nysd.uscourts.gov, no later than 3
New York, New York 10007                                     p.m. on December 5, 2019.

               Re:      Stanley Johnson, et al. v. M.A.C. Cosmetics, Inc., et al.
                        Case No.: 18-cv-09157 - Joint Pre-Motion Discovery Letter
                                                                                                     12/3/2019
Dear Judge Broderick:

    We represent Plaintiffs in the above-referenced action. We write jointly with counsel for
defendant M.A.C. Cosmetics, Inc. (“MAC”), et al. pursuant to this Court’s Order issued on
November 25, 2019 (ECF No. 32) requesting the parties to submit a joint letter consistent with Rule
3 of the Individual Rules and Practices in Civil Cases to the Court that includes: each party’s position
and relevant authority in support regarding pre-certification access to contact information for putative
FLSA collective members.

Plaintiff’s Position: We represent Stanley Johnson (“Johnson”) and write under Rule II(b) of Your
Honor’s Individual Practices to request a pre-motion conference regarding his proposed motion to
compel MAC to produce contact information for putative members of the Fair Labor Standards Act
(“FLSA”) collective alleged in his complaint. Pursuant to Local Rule 37.2, the parties conferred, but
they were unable to resolve their dispute.

  I.   Johnson has brought a FLSA claim on behalf of himself and other similarly
       situated employees located throughout the country.

    Johnson worked for M.A.C. as a make-up artist and manager in multiple New York retail locations
from August 2012 to August 2018. He often failed to make minimum wage and overtime despite
consistently working over forty hours per week. Accordingly, he has brought a FLSA action asserting
minimum wage and overtime claims on behalf of himself and a nationwide collective of similarly
situated employees. M.A.C. has employees at locations throughout the country.

 II.   Courts in the SDNY routinely grant plaintiffs access to putative FLSA
       collective members’ contact information before conditional certification.

    Ordering prompt disclosure of putative FLSA collective members’ contact information will assist
Johnson in investigating his claims and demonstrating that enough similarly situated plaintiffs exist for
conditional certification. It will also provide his with the necessary information to find inadequacies—
to the extent they exist—in the proposed collective and to redefine it if necessary. Finally, disclosure
will facilitate the opt-in process, which is critical because the statute of limitations continues to run
under FLSA until a plaintiff opts in.


                                                   1
            Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 2 of 6




    For these reasons, courts in the SDNY have held time and time again that plaintiffs should be
given pre-certification access to contact information for putative FLSA collective members:
            Case                                                    Holding
Maria Vecchio v. Quest        “Defendants are directed to produce the contact information for all potential class
Diagnostics, Inc. et al., No. members for the time period of three years prior to the filing of the Complaint.”
1:16-cv-05165-ER
Glatt v. Fox Searchlight      “The weight of authority in this district counsels in favor of allowing disclosure
Pictures Inc., 2012 WL        of class contact information in FLSA cases prior to the conditional certification of a
2108220, at *2 (S.D.N.Y.collective action. Indeed, courts routinely allow plaintiffs to discover identifying
June 11, 2012) (quotationinformation regarding potential class members, and conditional certification is not a
marks, citations, and textprerequisite to the turnover of information concerning the identity of potential class
alterations omitted)          members.”
Ruiz v. Citibank, N.A.,       “It is entirely possible that other employees in the same category will be able to
2011 WL 43509, at *1          supply information to the plaintiffs that will either strengthen their contention
(S.D.N.Y. Jan. 4, 2011) (text that they are ‘similarly situated’ and thus improve the likelihood that the application
alteration and ellipses       for conditional certification will succeed or else will demonstrate that the plaintiffs’
omitted)                      assumption of similarity is misplaced. Provision of such information at this stage
                              may enable the plaintiffs to move at an earlier point in time for conditional
                              certification.”
Whitehorn v. Wolfgang’s       “[T]he weight of authority in this district counsels in favor of allowing such
Steakhouse, Inc., 2010 WL     disclosures in FLSA cases . . . . We agree with these courts’ reasoning in allowing
2362981, at *2 (S.D.N.Y.pre-certification discovery of employee contact information in FLSA suits. Given
June 14, 2010) (quotationthe Supreme Court’s direction that ‘the broad remedial goal of the FLSA should be
marks, citations, and textenforced to the full extent of its terms,’ Hoffmann–La Roche Inc. v. Sperling, 493 U.S.
alterations omitted)          165, 173 (1989), pre-certification discovery is appropriate to enable Plaintiff to
                              define the class and identify similarly situated employees. Pre- certification discovery
                              of employee contact information will either enable Plaintiff to make a fuller showing
                              at the conditional certification stage, or reveal that the collective action is not
                              suitable for certification. Additionally, early access to this information may allow
                              Plaintiff to move for conditional certification earlier and potentially permit putative
                              class members to opt-in earlier. Encouraging early certification furthers the FLSA’s
                              broad remedial goal because the FLSA’s limitations period continues to run until the
                              potential class member opts in[.]”

Fei v. WestLB AG, 2008       “[C]ourts often grant such motions to compel in tandem with their decision to
WL 7863592, at *2            grant conditional certification of the class. However, conditional certification is not a
(S.D.N.Y. Apr. 23, 2008)     prerequisite to the turnover of information concerning the identity of potential class
(citations omitted).         members. Indeed, the information that Fei seeks obviously will be of considerable
                             help to Fei in his efforts to define the class . . . Furthermore, allowing Fei to
                             discover the identity of potential opt-ins at an early stage may
                             help the plaintiffs show that there are enough similarly-situated plaintiffs that the
                             action should be conditionally certified.”




                                                         2
            Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 3 of 6



         The fact that Johnson has brought a statewide Rule 23 class action under the New York Labor
Code strengthens his argument because he can also utilize information obtained from New York
M.A.C. employees to support his commonality, typicality, and predominance showings at class
certification. See, e.g., Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 354 n.20 (1978) (class information
may be “obtained under the discovery rules . . . where this information could be relevant to issues that
arise under Rule 23”); Youngblood v. Family Dollar Stores, Inc., 2011 WL 1742109, at *3 (S.D.N.Y. Jan. 5,
2011) (favorably citing FLSA disclosure cases, including some of those discussed here, and ordering
production of class members’ contact information because “it is clear that the information sought is
relevant—indeed essential—for Plaintiffs to establish” predominance). Accord Whitehorn, 2010 WL
2362981, at *1 (ordering production of contact information for FLSA collective members in a case also
involving a Rule 23 class action under the New York Labor Code).

III.    None of M.A.C.’s prior arguments against production holds water in the
        SDNY.

        In the parties’ prior communications, MAC has made several arguments against production
based largely on out-of-district case law: (1) Johnson has not yet shown that he and the potential opt
ins are similarly situated; and (2) the information sought raises privacy concerns. Courts in the SDNY
have overwhelmingly rejected each of these arguments.

         First, there is no requirement that Johnson make a similarly situated showing before getting
collective members’ contact information (which he needs for precisely that purpose). See, e.g., Glatt,
2012 WL 2108220, at *3 (“Searchlight’s argument is circular, as precluding Plaintiffs from accessing the
contact information would hamstring their ability to make the showing Searchlight demands. For this
reason, conditional certification is not a prerequisite to the turnover of information concerning the
identity of potential class members.”) (quotation marks and citation omitted); Whitehorn, 2010 WL
2362981, at *1-2 (ordering production of putative FLSA collective members’ contact information
despite defendants’ argument that “Plaintiff had not made a prima facie showing of the merits of his
claims or the existence of similarly situated individuals”) (quotation marks omitted). Indeed, courts in
the SDNY often order defendants to produce putative collective members’ contact information even
where plaintiffs have definitively failed to satisfy their similarly situated burden at conditional
certification in order to give plaintiffs a second chance at certifying a collective. See, e.g., Flores v. Osaka
Health SPA, Inc., 2006 WL 695675, at *3–4 (S.D.N.Y. Mar. 16, 2006) (ordering production of putative
collective members’ contact information, despite finding that plaintiffs did not satisfy similarly situated
standard and denying their motion for conditional certification).

        Secondly, “the disclosure of putative [collective] members’ telephone numbers and e-mail
addresses is appropriate to facilitate the speedy collection of data so that [Johnson] may quickly move
for conditional certification and potentially begin the opt-in process. Accordingly, [Johnson’s] need and
due process right to conduct discovery outweighs any privacy concerns of the putative plaintiffs.”
Glatt, 2012 WL 2108220, at *2 (quotations marks, citations, and text alterations omitted). See also Ruiz,
2011 WL 43509, at *1 (production would not “present any particular privacy problems”); Whitehorn,
2010 WL 2362981, at *3 (need for discovery outweighs privacy concerns).




                                                       3
               Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 4 of 6


Defendants’ Position: Johnson filed his Complaint in October 2018 and only now – over one year
later – seeks contact information for all “non-exempt” MAC employees in the United States despite
never being able to articulate any basis beyond his vague allegations to justify giving Johnson access to
contact information for thousands of non-exempt MAC employees, nationwide. MAC employs
individuals in a variety of non-exempt positions, all with different job descriptions, schedules and
procedures for recording worked at their respective locations. Johnson was only employed as an
Assistant Manager (one, of several MAC non-exempt positions) during the relevant three (3) year
period in only three MAC locations in Queens and Long Island. 1

        The crux of Johnson’s allegations for unpaid overtime is that he “frequently logged over 40
hours in a week” but “was not paid for overtime” as “there are discrepancies between the number of
hour logged by Plaintiff and the number of hours shown on Plaintiff’s paystubs.” (Compl. at ¶¶ 17-
21). 2 He points to one workweek (May 13, 2018 to May 20, 2018) wherein he claims he logged 42
hours and 30 minutes but was “not paid overtime for this week.” (Compl. at ¶20). But the Complaint
(and, subsequent discovery) does not articulate any basis, beyond a vague conclusory statement, to
suggest that Johnson’s alleged experience extends to other Assistant Managers in New York MAC
locations, let alone to all non-exempt employees nationwide. In January 2019, Plaintiffs’ counsel said
he spoke with approximately 10 other individuals with allegedly similar claims as Johnson. To date,
only one opt-in, Amanda Baltrusitis (“Baltrusitis”) from New York has joined this matter. Baltrusitis
worked at one of the same New York locations as Johnson and has not articulated any basis for her
alleged claims (despite being requested to in discovery to date).

        Johnson’s argument that they require contact information to “facilitate the speedy collection of
data so Plaintiff can quickly move for collective certification” is disingenuous. This case has been
pending for one year; during this time, Johnson has not shown any urgency in prosecuting the claim as
a collective action or otherwise. Indeed, clearly, Johnson’s investigation to date has not “borne any
fruit” – and, accordingly, Johnson’s overly broad and intrusive request for contact information for all
non-exempt MAC employees raises serious concerns that Johnson is now only improperly seeking this
information to identify and seek new clients. As set forth below, Plaintiffs are not entitled to contact
information for all non-exempt employees in the United States and their application to make a motion
to compel same should be denied.

       I.       The Relevant Facts Do Not Warrant Disclosure of Contact Information For All
                MAC Non-Exempt Employees, Nationwide

                A. About MAC

        MAC is a prestige cosmetics brand that manufactures, markets and sells professional
cosmetics, makeup tools, skin care products, and fragrances at, among other places, makeup counters
in department stores and freestanding MAC stores. MAC complies with all federal and state laws
pertaining to overtime pay for non-exempt employees. While all non-exempt employees are required
to accurately record their time by clocking-in and clocking-out for each shift, the procedure for
recording said time will vary depending on their positions, location and type of store where the
individual employee works. MAC employs individuals in a variety of non-exempt positions, all with
different job descriptions, schedules and procedures for recording worked at their respective locations.


1
    He was also temporarily assigned for approximately a week at MAC’s Time Square location.
2   Contrary to Plaintiff’s position the Complaint does not allege a minimum wage claim.
                                                             4
             Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 5 of 6


             B. Johnson’s and Baltrusitis’ Employment With MAC

         Stanley Johnson: Johnson was hired by MAC in August 2012, and remained until his
employment was terminated on July 13, 2018. During the relevant FLSA period, he was primarily an
Assistant Manager at MAC’s retail locations in Long Island and Queens. While employed, Johnson
was repeatedly counseled for excessive tardiness and absenteeism. Despite repeated counseling, he
failed to improve his attendance and was discharged, effective July 13, 2018. Johnson has also filed a
complaint in the Eastern District of New York alleging discrimination and wrongful discharge.
Defendants deny all of his allegations and are vigorously defending the matter. 3 While employed,
Johnson never complained to MAC that he was not properly compensated for all hours worked, or
that his paystubs did not accurately reflect his hours worked.

       Amanda Baltrusitis: Baltrusitis was hired by MAC in February 2007, and remained until her
employment was terminated on November 1, 2016 for engaging in gross misconduct in violation of
MAC’s policies. During the relevant FLSA period, Baltrusitis’ potential liability is from only October
2015 to December 28, 2015. She never complained that she was not properly compensated for all
hours worked, or that her paystubs did not accurately reflect her hours worked.

    II.      JOHNSON’S REQUEST FOR CONTACT INFORMATION FOR ALL MAC
             NON-EXEMPT EMPLOYEES IN THE UNITED STATES SHOULD BE
             DENIED

        Johnson seeks permission to move to compel MAC to provide contact information for all
non-exempt MAC employees in the United States who worked in excess of 40 hours in a workweek, a
discovery request to which Defendants properly objected. Contrary to Plaintiffs’ assertions, there is
case law in this Circuit denying pre-certification class discovery requests. 4
         Moreover, the contact information sought by Johnson for all “non-exempt” employees is well
outside any putative collective, overly broad and inappropriate. It encompasses a number of positions
and job titles of employees who perform varying tasks at very different types of locations, and who are
not similarly situated and thus, not susceptible to class adjudication. Johnson was only employed as an
Assistant Manager (one, of several non-exempt MAC positions) at three New York locations. Contrary
to Johnson’s assertions, the case law cited by him in support of nationwide disclosure does not permit
the disclosure of contact information for such an overly broad request as all “non-exempt” employees.
Rather, the Court’s permitted nationwide disclosure only when, unlike here, the position was narrowly
defined and was actually held by the plaintiff in the matter. See e.g. Maria Vecchio v. Quest Diagnostics,
Inc. et al., No. 1:16-cv-05165-ER (permitted disclosure of contact information only for “medical
examiners’ nationwide); Glatt v. Fox Searchlight Pictures, Inc. 2012 WL 2108220 *6 (permitted disclosure
of contact information for only “interns”); Ruiz v. Citibank, N.A. 2011 WL 4350i9 * 2 (permitted
disclosure of contact information for only individuals in title of “personal banker’).
          At best, Johnson could, arguendo, seek to certify a collective of Assistant Managers who worked

3
 On this basis alone, Johnson would not be an appropriate class representative for any Rule 23 class action.
4
 See e.g., Charles v. Nationwide Mut. Ins. Co., No. 09 CV 94 (ARR), 2010 U.S. Dist. LEXIS 143487, at *23 (E.D.N.Y. May
27, 2010) (“refus[ing] to allow discovery of class members’ identities at the pre-certification stage”) (internal citation
omitted); Klimchak v. Cardrona, Inc., No. CV 09-4311 (SJF)(ARL), 2010 U.S. Dist. LEXIS 112328, at *4 (E.D.N.Y. Oct. 21,
2010) ) (“[T]he discovery sought by the plaintiffs is improper because the class has not been conditionally certified…”).


                                                            5
             Case 1:18-cv-09157-VSB Document 33 Filed 12/02/19 Page 6 of 6


at the same locations as Johnson. To this end, Defendants offered to provide Johnson’s counsel with
the contact information for these individuals (approximately 100 people) in order to resolve this
dispute without need for judicial intervention. Johnson is not entitled to any contact information
beyond the scope of the collective that Plaintiffs could seek to certify – other Assistant Managers at
the locations where Johnson worked during FLSA period. Moreover, when courts deny motions to
compel class lists, they tend to do so when there is a risk that plaintiffs have requested such
information in order to solicit additional clients. 5 Johnson’s counsel contends he needs this
information to investigate the appropriateness of certification. However, given that Johnson’s counsel,
as of January 2019, purportedly spoke with at least ten other employees with allegedly similar claims,
yet there is only one opt-in Plaintiff, serious and legitimate concerns exist that Johnson’s counsel may
be now be seeking this contact information (almost one year later) to identify and solicit potential new
clients.
        Accordingly, Johnson’s request to file a motion to compel the contact information for all non-
exempt employees in the United States should be denied. Defendants respectfully request to be heard
either orally or in writing on this issue before the Court makes a determination on Johnson’s
application to compel.


                            *         *        *        *        *         *        *        *

     We are available to discuss these issues at the Court’s convenience.


                                                                  Respectfully submitted,

                                                                  /s/ Salvatore C. Badala
                                                                  /s/ Sarah K. Hook




5
 See e.g. Dziennik v. Sealift, Inc., No. 05-cv-4659 (DLI)(MDG), 2006 WL 1455464, at *1 (E.D.N.Y. May 23, 2006)(“Courts
have ordinarily refused to allow discovery of class members’ identities at the pre-certification stage out of concern that
plaintiffs’ attorneys may be seeking such information to identify potential new clients, rather than to establish the
appropriateness of certification.”).
                                                             6
